DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-12, and 17-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Sun (J.P. 2001-217231A).
Referring to Figures 4-6 and paragraphs [0010]-[0014], Sun discloses a ceramic structure, comprising at least two ceramic plates 50a-50d, wherein a clamping slot and a boss are arranged on one side of each ceramic plate close to a neighboring ceramic plate, in two neighboring ceramic plates, a boss of one ceramic plate is clamped into a clamping slot of the other ceramic plate, and the two neighboring ceramic plates are clamped together through engagement between the clamping slot and the boss.
With respect to claims 2, 10, 18, the ceramic structure of Sun further includes wherein the clamping slot and the boss are both obtained through cutting processing (It should be the patentability of a product does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Figures 4-5 show a clamping slot and boss and hence satisfy the claimed requirements.).

With respect to claims 4, 12, 20, the ceramic structure of Sun further includes wherein a depth opening direction of the clamping slot and a protrusion direction of the boss are both perpendicular to the ceramic plates (Figs. 4-5).
With respect to claim 9, the ceramic structure of Sun further includes a lower electrode 46 (Fig. 6).
With respect to claim 17, the ceramic structure of Sun further includes a dry etching machine (par.[0006]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (J.P. 2001-217231A) in view of Sankarakrishnan (U.S. 2015/0122775).
The teachings of Sun have been discussed above.
Sun fails to teach wherein a slot bottom of the clamping slot is a recessed arc-shaped slot bottom, an end portion of the boss is a convex arc- shaped terminal, and the arc-shaped slot bottom matches the arc-shaped terminal.
Referring to Figures 2-3 and paragraphs [0036]-[0039],[0045]-[0047], Sankarakrishnan teach a ceramic structure 210, 220, 230 wherein a slot bottom of the clamping slot is a recessed In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claims 5-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (J.P. 2001-217231A) in view of Nagayama (U.S. 2009/0294064).
The teachings of Sun have been discussed above.
Sun fails to teach wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head.
With respect to clams 5-6 and 13-14, referring to Figure 4C and paragraphs [0074]-[0078], Nagayama teaches a ceramic structure  29a, 29b wherein a cone-shaped slot is arranged in a slot bottom of the clamping slot, a cone-shaped convex head is arranged on an end portion of the boss, and the cone-shaped slot matches the cone-shaped convex head as an alternate and equivalent design that would mitigate thermal stresses during plasma processing.  Therefore, it In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
With respect to claims 7 and 15, the ceramic structure of Sun in view of Nagayama further includes wherein the number of cone- shaped slots in a slot bottom of the clamping slot is greater than or equal to 2, the number of cone-shaped convex heads on an end portion of the boss is greater than or equal to 2, and the cone-shaped slots and the cone-shaped convex heads are arranged in pairs (It should be noted that Nagayama teaches cone-shaped slot and cone-shaped convex head, it would have been obvious to one of ordinary skill at the time of the invention to have plural cone-shaped slots and plural cone-shaped convex head since duplicate of parts is obvious (The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (J.P. 2001-217231A).
The teachings of Sun have been discussed above.
Sun is silent on wherein the number of clamping slots of the ceramic plates is greater than or equal to 2, the number of bosses is greater than or equal to 2 and is the same as the number of 
Referring to Figures 4-5, Sun discloses a clamping slot and a boss and hence it would have been obvious to one of ordinary skill at the time of the invention to have plural clamping slots and plural bosses since duplicate of parts is obvious (The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.- In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kitajima et al.”436, Kubota et al.’488, Sasaki’334, and Ohashi’477 teach a ceramic structure having plural ceramic plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        



/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716